Citation Nr: 1332678	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  13-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease (DJD) of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel





INTRODUCTION

The Veteran served during peacetime and the Persian Gulf War from January 1988 to January 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the only pertinent records are VA medical records dated December 2011 to November 2012 and a September 2013 VA examination of the left ankle.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.

Entitlement to service connection for a left ankle disorder, to include on a secondary basis due to DJD of the right knee, has been raised by the record in a VA examination dated September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Here, a remand is required to obtain another VA examination and outstanding medical records. 

First, the Veteran must be provided with a new examination because it appears his right knee has worsened since the last examination.  Although a November 2012 VA examination noted that the Veteran had normal stability in his knee, a few weeks later, a November 2012 VA medical record reported that the right knee was unstable.  A September 2013 VA left ankle examination reported that on or about April 2013, the Veteran's right knee gave way, causing him to tear his left Achilles tendon.  Moreover, the Veteran's use of assistive devices has increased consistent with the apparent worsening of his knee.  A November 2012 VA examination noted that the Veteran regularly used a cane.  The September 2013 VA ankle examination noted that the Veteran used both a knee brace and a cane "all the time."  Thus, when the Veteran stated in a January 2013 VA Form 9 that he could not walk without a cane and severe pain, he implicitly claimed that his right knee DJD had worsened. Since the record supports this claim, the Veteran should be provided with another examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In conducting the examination, the examiner should also determine whether further investigation of the Veteran's menisci is warranted.  Although a January 2012 magnetic resonance imaging (MRI) of the Veteran's right knee found abnormalities suggesting "some deformity of the anterior horn of the lateral meniscus which could be due to trauma," the November 2012 VA examiner noted that the Veteran had no meniscal condition.  In light of the apparent worsening of the Veteran's knee DJD, the examiner should consider whether there is further meniscal damage as well.

Second, outstanding records should be obtained.  In the September 2013 VA ankle examination, the examiner based the history of the Veteran's Achilles injury on April 2013 medical records.  The examiner also noted that the Veteran stated that he had undergone physical therapy and that he was last seen by an orthopedist in August 2013.  These documents are not of record and may contain evidence relating to the Veteran's right knee.  Accordingly, they should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.   The Veteran must be given an opportunity to identify any healthcare provider who treated him for his right knee disability.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file.  In particular, the RO must ask the Veteran to clarify where and when he received treatment after December 2012 and the dates and location of his physical therapy.  All reasonable attempts must be made to obtain any identified records and to obtain any outstanding VA treatment.  

2.  After completing #1 above, schedule the Veteran for a VA examination to determine the severity of his right knee DJD.  The claims file, both paper and electronic, must be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed should be provided.  If an opinion cannot be provided without resort to speculation, it should be noted in the examination report, and an explanation provided for that conclusion.  

After a review of the evidence of record, the examiner must conduct a full examination of the Veteran's right knee, reporting the severity of all signs and symptoms of the service-connected right knee DJD and describing any functional impairment.  The examiner must also determine whether further investigation of the Veteran's right knee menisci is warranted and, if so, conduct further testing.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.
In offering any opinion, the examiner should consider the full record, to include service treatment records, medical records, the Veteran's lay statements, and any appropriate medical literature.

3.  	Review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.   After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

